IN THE
                             TENTH COURT OF APPEALS

                                     No. 10-19-00381-CR
                                     No. 10-19-00383-CR
                                     No. 10-19-00384-CR

CHRIS KURT CHATMAN,
                                                                    Appellant
v.

THE STATE OF TEXAS,
                                                                    Appellee



                          From the 54th District Court
                            McLennan County, Texas
           Trial Court Nos. 2013-1576-C2, 2013-2020-C2, & 2016-909-C2


                              MEMORANDUM OPINION


       Appellant, Chris Kurt Chatman, has filed motions requesting the dismissal of his

appeals in appellate cause numbers 10-19-00381-CR, 10-19-00383-CR, and 10-19-00384-

CR.1 See TEX. R. APP. P. 42.2(a). We have not issued a decision in these appeals, and




       1 In appellate cause number 10-19-00383-CR, appellant filed a motion that erroneously references
appellate cause number 10-19-00381-CR, though the motion was filed in appellate cause number 10-19-
00383-CR. Given this typographical error and the fact that appellant filed a separate motion to dismiss
appellant and his attorney have personally signed the motions. See id. Accordingly, we

grant the motions and hereby dismiss appellant’s appeals.




                                                     JOHN E. NEILL
                                                     Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Appeals dismissed
Opinion delivered and filed December 11, 2019
Do not publish
[CR25]




appellate cause number 10-19-00381-CR, we construe appellant’s motion to pertain to appellate cause
number 10-19-00383-CR.

Chatman v. State                                                                            Page 2